Citation Nr: 1822526	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  11-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bladder or urinary disorder, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1966 through July 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).

In March 2013, the Veteran testified at a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in May 2017, the Board remanded the Veteran's claim for service connection for a urological disorder was remanded to the AOJ for further development.  The AOJ was directed to obtain the Veteran's private medical records, as well as his VA treatment records.  Additionally, the Board requested the AOJ obtain an addendum medical opinion which fully addressed the etiology of the Veteran's claimed disability.  A review of the evidentiary record indicates that the requested development has been completed at that the claim has been properly returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current urological disorder did not manifest in service and is not otherwise etiologically related to his military service, to include exposure to herbicides. 

CONCLUSION OF LAW

The criteria for service connection of a bladder and/or urinary disability have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection for a bladder and/or urinary disorder, the Board notes that VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated February 2009, February 2010, December 2014, and May 2017.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the February 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes both the private medical records and VA treatment records identified by the Board's May 2017 remand.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran has additionally been afforded a VA examination and medical opinion which addressed the reported symptoms, severity, and etiology of the Veteran's current urinary disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Following the Board's May 2017 remand, an addendum medical opinion was obtained which further discussed the etiology of the Veteran's current disability, including whether this disability was caused by the Veteran's exposure to herbicides.  See July 2017 Medical Opinion.  The July 2017 responsive medical opinion has been reviewed: it includes a summary of the Veteran's pertinent medical history and reports of the Veteran's lay statements.  The medical opinion expressed is clear and thorough, the conclusion contains sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the July 2017 medical opinion is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2; see also Stegall, 11 Vet. App. 268 at 271.

As noted in the introduction, the Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at a March 2013 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claims, the Board finds that the Veteran is not entitled to an award of service connection for the a bladder and/or urinary disability.  As an initial matter, the Board finds that the Veteran has satisfied the first element of service connection, a current disability.  Review of his longitudinal medical records shows the Veteran has a current diagnosis for interstitial cystitis and benign prostatic hypertrophy (BPH) with lower urinary tract symptoms (LUTS).  See e.g. Treatment Records from Dr. R.R.C, dated December 2008; see also Tullahoma CBOC Records, Dated May 1999.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to evidence of an in-service injury or disease, the Board notes that the Veteran was hospitalized for a "calculus of left kidney," or a kidney stone in November 1967.  See Service Medical Records.  An examination of the Veteran was conducted prior to his hospitalization, wherein the Veteran's symptoms of "sudden onset" flank and groin pain were reported.  The Veteran was admitted for observation and treatment, which consisted of providing the Veteran with increased fluids until the stone passes.  During his observation, the numerous x-rays and other diagnostic tests were administered.  Upon his admission, an x-ray identified a calcified density lateral to the Veteran's L4 vertebra.  See Service Medical Records, x-ray dated November 20, 1967.  A follow-up x-ray on November 21, 1967, reported no evidence of any remaining calcification.  The Veteran was subsequently discharged on November 28, 1967 and told to return to active duty.  

Additional x-rays taken during this November 1967 hospitalization indicate that a "2 millimeter" calcification was reported on the left side of the Veteran's pelvis.  See Service Medical Records, x-ray dated November 25, 1967.  Notably, this November 25, 1967 x-ray was taken prior to the veteran's discharge.  The clinician who interpreted the x-ray stated that the "significance of [this calcification] cannot be stated."  The Veteran was alerted to this finding and was directed to follow-up on an "outpatient" basis for further treatment.  However, it does not appear the Veteran ever sought further treatment for either symptoms of the kidney stone or for this calcification.  

In reviewing these in-service hospitalization records, the Board finds no evidence which would indicate an onset of the Veteran's current bladder and/or urinary disability.  At no point during his hospitalization did the Veteran reported any symptoms of urinary frequency or bladder pain as he does currently.  The Board finds the lack of any reports of bladder and/or urinary symptoms during the Veteran's November 1967 hospitalization to be particularly significant, as it suggests no such symptoms were present.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).  Moreover, the Veteran's service medical records reflect no complaints of or treatment for any bladder and/or urinary symptom at any time during his active duty service.  No mention or report of any continuing bladder and/or urinary symptoms were alleged on the Veteran's June 1968 separation examination. 

Based upon the facts outlined above, the Board finds no evidence which indicates the Veteran experienced an onset of his symptoms during military service.  A review of his longitudinal service medical records and his November 1967 hospitalization records fails to identify any reports or complaints of bladder and/or urinary symptoms.  While the Board has considered the Veteran's lay testimony of an onset of symptoms during service, the Board finds the lack of any documentation of such symptoms to be probative evidence against his claim.  Ordinarily the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2001) (Lance, J. concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 802 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Board finds the Veteran's service medical records are complete and furthermore contain extensive observation notes from his November 1967 hospitalization.  The Board therefore concludes that the record is complete in relevant part.  Furthermore, the Board finds that it is likely that if the Veteran experienced symptoms of a bladder and/or urinary disorder, such symptoms would have been reported.  Therefore, the Board finds that the absence of such contemporaneous evidence weighs against the Veteran's current claim.

Turning next to the medical opinion evidence of record, the Board finds that the weight of the probative evidence does not support a finding of a nexus between the Veteran's current disability and his in-service treatment for a kidney stone.  As noted in the introduction, the Board remanded the Veteran's claim in May 2017 for an addendum medical opinion.  The responsive medical opinion, dated July 2017, concluded that the Veteran's current diagnoses, for interstitial cystitis and BPH, were less likely than not incurred in or etiologically related to his active duty service.  As will be explained below, the Board finds this medical opinion and conclusion is probative and entitled to significant weight.  

The Board does, however, note that the July 2017 medical opinion provided a conclusory explanation as to why the Veteran's current disability was not related to his in-service exposure to herbicides.  While this opinion lacks a rationale, it nevertheless is probative evidence against the Veteran's claim for entitlement to service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

As applied to the Veteran's instant appeal, neither interstitial cystitis nor BPH have been identified as disabilities entitled to presumptive service connection based on in-service herbicide exposure.  See 38 C.F.R. § § 3.307(a)(6)(iii), 3.309(e).  Therefore, the July 2017 examiner's lack of any more detailed explanation for his conclusion regarding herbicide exposure does not lessen the probative value of his opinion.  Furthermore, as presumptive service connection is barred by VA regulation, there is no need to obtain any more detailed medical opinion.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997).  On the issue of direct service connection, the examiner concluded that there was no evidence to support a finding that the Veteran's current diagnoses for interstitial cystitis and/or BPH were etiologically related to his active duty service.  The examiner explained that there is no medical evidence which suggests or indicates that the occurrence of a kidney stone can cause or lead to diagnoses for interstitial cystitis and/or BPH several years later.  In reviewing the Veteran's medical records, the July 2017 examiner noted that the Veteran's current symptoms include complaints of having to get up multiple times at night to void, a constant burning sensation in the bladder, and needed to work or stay near a bathroom during flare-ups.  These symptoms, the July 2017 examiner explained, are consistent with symptoms of the Veteran's current diagnoses for interstitial cystitis and BPH.  In contrast, these symptoms are not typically associated with kidney stones.  Given this fact, and considering the lack of reports for bladder pain and/or increased urinary frequency during service, the examiner concluded that the Veteran's current dishabilles were not etiologically related to his November 1967 hospitalization for a kidney stone. 

The July 2017 examiner further noted that both interstitial cystitis and BPH were diagnosed years after service.  Per the Veteran's own lay reports, his symptoms did not begin until 1985, approximately 17 years following his separation from military service.  See e.g. April 2015 Correspondence.  Based upon the medical evidence and the Veteran's lay reports of symptom onset, the July 2017 examiner explained the Veteran's current disabilities are more likely an age related disorder.  Citing to medical literature, the July 2017 examiner noted that BPS is most commonly diagnosed in the fourth decade of a person's life.  The examiner explained that the Veteran's reports of symptoms and timing of diagnosis make it more likely than not that his current disabilities are not related to any incident or diagnosis during military service, including the Veteran's November 1967 hospitalization for a kidney stone. 

Overall, the Board finds the medical opinion and conclusions of the July 2017 VA examiner are entitled to significant probative weight.  The medical opinion expressed is clear and thorough, the conclusion contains sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  The July 2017 medical examiner cited to the Veteran's relevant medical history, and included a discussion of the Veteran's lay reports concerning symptomatology.  As such, the Board finds this opinion is probative and entitled to significant weight.  

The only other medical opinion of record is an April 2013 statement from the Veteran's private physician.  See April 2013 Correspondence from Dr. R.R.C.  Here, Dr. R.C.C. noted that the Veteran has a more than 20 year history of symptoms for difficulty voiding.  Dr. R.R.C. then opined that there is a "potential connection" between the Veteran's current symptoms and his military service.  

While the Board has considered this April 2013 medical opinion, the Board does not find it is entitled to any significant probative value.  This opinion appears to be based upon the Veteran's lay reports and does not provide any further rationale or explanation for its conclusions.  The Board finds this lack of rationale for this conclusion greatly limits the probative value of Dr. R.R.C.'s April 2013 medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, service connection may not be predicated on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection).  As such, the Board finds this April 2013 medical opinion is given limited probative value. 

Finally, as to the Veteran's remaining lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and the reports of symptoms onset during military service, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of either his diagnoses for interstitial cystitis and/or BPH.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has bladder and/or urinary disability as a result of his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  

For all the above reasons, entitlement to service connection for a bladder and/or urinary disorder is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a bladder and/or urinary disorder is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


